Pope, Judge,
concurring specially.
I agree that the trial court erred in concluding that this is not a professional negligence case. The acts or omissions at issue in this case concern the decision to outfit a complex surgical instrument with disposable parts not recommended by the manufacturer. The preparation of complex surgical instruments for a patient’s surgery is cer*317tainly a medical function and not merely a clerical or administrative task. “[Plaintiffs’] allegations are not in the nature of merely ‘performing administrative or clerical acts requiring no medical judgment’ [Candler Gen. Hosp. v. McNorrill, 182 Ga. App. 107, 110 (354 SE2d 872) (1987)] as [plaintiffs contend], but call into question the making of professional medical judgments. . . . Since the instant case, unlike Candler Gen. Hosp., involved the questioning of expert medical, nursing, and administrative judgments, the trial court” erred in finding the case was not a professional negligence case. Chafin v. Wesley Homes, 186 Ga. App. 403, 403-404 (1) (367 SE2d 236) (1988).
I also agree that the trial court erred in denying defendant’s motion to dismiss because the affidavit filed by plaintiffs in support of their complaint is insufficient to meet the requirements of OCGA § 9-11-9.1.1 do not agree, however, with the analysis of the majority opinion.
If the majority opinion stated that the filing affidavit is insufficient because it fails to set forth at least one negligent act or omission of the defendant, then I would concur. The affidavit merely states that the use of disposable supplies for the surgical machine in question other than those specified by the manufacturer violates the manufacturer’s recommended procedures. It does not state that the use of unspecified supplies constitutes negligence. The majority opinion, however, holds the affidavit is insufficient to meet the requirements of OCGA § 9-11-9.1 because, inter alia, it does not assert that the defendant’s action (use of unspecified supplies) caused plaintiffs’ injuries.
Causation is an issue for jury determination but need not be addressed in a filing affidavit. “The purpose of OCGA § 9-11-9.1 is to reduce the number of frivolous malpractice suits being filed, not to require a plaintiff to prove a prima facie case entitling him to recover and capable of withstanding a motion for summary judgment before the defendant need file his answer.” 0-1 Doctors &c. Co. v. Moore, 190 Ga. App. 286, 288 (378 SE2d 708) (1989). All that is required of the filing affidavit pursuant to OCGA § 9-11-9.1 is that it set forth the factual basis for at least one negligent act or omission of the defendant and that it be made by “an expert competent to testify” to the issue of defendant’s alleged negligence. The affidavit in this case was made by a former corporate officer of the manufacturer of the surgical machine which was allegedly misused by defendant hospital. In it, the affiant states he is familiar with the machine in question and the hazards and effects on the performance of the machine by the use of disposable supplies other than those specified by the manufacturer. It does not set forth, however, that the affiant has any knowledge of or familiarity with the appropriate standard of care for hospitals generally. The affidavit fails to set forth a negligent act or omission because *318the affiant did not demonstrate that he was qualified to state whether, by using unspecified disposable parts of the machine, the hospital failed to meet the appropriate standard of care. Thus, in my opinion, the reason plaintiffs’ filing affidavit is insufficient is because it fails to show that the affiant is qualified to testify to the standard of care for hospitals generally. See Piedmont Hosp. v. Milton, 189 Ga. App. 563 (377 SE2d 198) (1988).
Decided May 15, 1991
Reconsideration denied July 3, 1991
Frank W. Seiler, Bouhan, Williams & Levy, Roy E. Paul, Peter D. Muller, for appellant.
Jones, Boykin & Associates, Noble L. Boykin, Jr., Charles W. Snyder, Painter, Ratterree, Connolly & Bart, Paul W. Painter, Clark & Clark, H. Sol Clark, for appellees.
Because the complaint alleges an act of negligence against the hospital which, by its nature, required medical judgment, the complaint is one for professional negligence. Because the affidavit filed with the complaint was legally insufficient, the complaint should have been dismissed.